The opinion of the Court was delivered by
Bermudez, C. J.
The State appeals from a judgment exempting certain property of the plaintiff’s from taxation for the year 1877.
Although the certificate of the clerk is full, and such as the law requires, the fact is that the transcript does not contain a particle of the evidence which was actually offered below.
The omission is apparently attributable to the clerk, in the absence of production by him of authority to justify it; but the appellant, not being shown to be in default, is protected by the clerical attestation.
It is possible that proof was administered to establish that the property in question was used in a manner to entitle it to the execution which the plaintiff claims, under Sec. 3 of Secs. 2233 of the R. S.
We consider that, in furtherance of the ends of the justice, it is better to remand the case to the lower court for the purpose of obtaining the desired evidence. 16 L. 572.
While the judgment appealed from must give way to carry out this object, we do not propose to say that it was improperly rendered ; for aught we know, it may be justified by the evidence adduced, as the plaintiff claims that full proof was administered showing the extent and nature of the use of the property and fully meeting, to the satisfaction of the court, the special defense in the answer’.
It is, therefore, ordered and decreed, that the judgment appealed from be set aside, and that the cause be remanded for further proceeding according to the views herein expressed and according to law.